DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 04/15/2019.  In virtue of this filing, claims 8-14 are currently presented in the instant application. Claims 1-7 are canceled.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 04/15/2019 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 8-14 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Zaostrovnykh et al. (U.S. Pub. No.: 2016/0202299) teaches a hand-carriable, single port measurement module of a virtual vector network analyzer is sized and configured so as to be directly connectable to devices typically located within confined 
Strachan et al. (U.S. Pub. No.: 2014/0146866) teaches a range to fault module for use in a system for locating faults in a cable network.  The module includes an input port for coupling the module to a PIM analyser.  The module also includes an 
output port for connection to the device under test (DUT).  In addition to the input and output ports the module is provided with a monitor port for receipt of a PIM signal from the PIM analyser.  The module in this instance also includes two USB ports enabling a serial connection between the PIM analyser and the module. 
Olgaard (U.S. Pub. No.: 2008/0285467) teaches an apparatus for testing a wireless communication device includes a receiver, a capture module, and a control module. The capture module captures at least a portion of the at least one test packet.  The control module selectively controls the capture module to capture at least the portion based on a predetermined test flow.  
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a method for calibrating crystal frequency offset through a radio frequency signal which is applied to a crystal circuit comprises the following step controlling the WLAN tester to test a radio frequency signal of the device under testing through a control terminal to obtain a test result, a user determining whether a deviation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649